IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


DAVID MORRIS BARREN,                  :   No. 7 WAL 2020
                                      :
                Petitioner            :
                                      :   Petition for Allowance of Appeal
                                      :   from the Order of the
          v.                          :   Commonwealth Court
                                      :
                                      :
PENNSYLVANIA STATE POLICE,            :
TROOPER WESLEY BERKEBILE,             :
TROOPER SERGEANT ANTHONEY             :
DELUCA, TROOPER MIKE SCHMIDT,         :
TROOPER JOHN A. LITCHKO, TROOPER      :
MICHAEL J. VOLK, TROOPER STUART       :
FROME, OFFICE OF THE ATTORNEY         :
GENERAL ASSET FORFEITURE AND          :
MONEY LAUNDERING SECTION, A.G.        :
GERALD J. PAPPERT, DEPUTY A.G.,       :
JESSE D. PETTIT, D.A. LISA LAZZARI-   :
STRASLER, ALLEGHENY COUNTY, PA.,      :
WILKINS TOWNSHIP POLICE DEPT.,        :
WILKINSBURG POLICE DEPT., OFFICE      :
OF THE D.A. OF ALLEGHENY COUNTY,      :
PENNSYLVANIA OFFICE OF THE            :
ATTORNEY GENERAL, SERGEANT            :
RANDY LAMB, OFFICER ALBERT            :
STANONIK, OFFICER DAVID BROKAW,       :
AGENT FRAN SPERANZA, AGENT RICK       :
BOSCO, DETECTIVE CHARLES KNOX,        :
A.D.A. THOMAS T. SWAN, JUDGE          :
ROBERT COLVILLE, JUDGE PHILIP A.      :
IGNELZI, JUDGE KATE FORD ELLIOT,      :
JUDGE SUSAN PEIKES GANTMAN,           :
JUDGE JACQUELINE O. SHOGAN,           :
INDIVIDUALLY AND IN THEIR OFFICIAL    :
CAPACITIES,                           :
                                      :
                Respondents           :


                               ORDER
PER CURIAM

      AND NOW, this 30th day of June, 2020, the Petition for Allowance of Appeal and

the Application for Leave to File Reply Brief are DENIED.




                                   [7 WAL 2020] - 2